Exhibit 10.8


Agreement No. 18462590SLA


CREDIT AGREEMENT


THIS CREDIT AGREEMENT (this "Agreement"), dated as of December 28, 2016 is
entered into by and between SOUTH DAKOTA SOYBEAN PROCESSORS, LLC, Volga, South
Dakota, a limited liability company (the "Borrower"), and COBANK, ACB, a
federally-chartered instrumentality of the United States ("Lender").
RECITALS
(A) The Borrower and Lender are parties to that certain Master Loan Agreement
dated as of March 19, 2012 (as amended, the "Existing Agreement"). Pursuant to
the terms of the Existing Agreement, the parties entered into one or more
Supplement(s) and/or Promissory Note(s) and Supplement(s) thereunder (the
"Existing Promissory Note(s) and Supplement(s)"). The Borrower and Lender now
desire to amend and restate the Existing Agreement and to apply this Agreement
to the Existing Promissory Note(s) and Supplement(s), as well as any new
Promissory Note(s) that may be issued hereunder. For that reason and for
valuable consideration (the receipt and sufficiency of which are hereby
acknowledged), the Borrower and Lender hereby agree that the Existing Agreement
will be amended and restated by this Agreement.
In consideration of the agreements set forth herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Borrower and Lender agree as follows:
ARTICLE 1 Defined Terms; Accounting Principles. Certain capitalized terms used
in this Agreement bear the definitions given to them in this Agreement.
References to accounting standards are to United States generally accepted
accounting principles, consistently applied (the "Accounting Standards").
ARTICLE 2 The Facilities.
2.1.Promissory Note. In the event the Borrower desires to borrow from Lender and
Lender is willing to lend to the Borrower, or in the event the parties desire to
consolidate any existing loans hereunder, the parties will enter into a
promissory note (a "Promissory Note"). Each Promissory Note will set forth
Lender's commitment to make a loan or loans to the Borrower, the amount of the
loan(s), the purpose of the loan(s), the interest rate or rate options
applicable to the loan(s), the repayment terms of the loan(s), and any other
terms and conditions applicable to the particular loan(s). Each Promissory Note
will also contain the Borrower's promise to make payments of interest on the
unpaid principal balance of the loan(s), and fees and premiums, if any, and to
repay the principal balance of the loan(s). Each loan will be governed by the
terms and conditions contained in this Agreement and in the Promissory Note
relating to that loan.
2.2.Availability. Loans will be made available on any day on which Lender and
the Federal Reserve Banks are open for business (a "Business Day") upon the
telephonic or written request of an authorized employee of the Borrower.
Requests for loans must be received by 12:00 p.m. Denver, Colorado time on the
date the loan is desired. Loans will be made available by wire transfer of
immediately available funds. Wire transfers will be made to such account or
accounts as may be authorized by the Borrower.
2.3.Security. The Borrower's obligations under this Agreement, each Promissory
Note, and each interest rate swap, hedge, cap, collar, forward fix or similar
agreement, including any master agreement published by the International Swap
and Derivatives Association, Inc., between the Borrower and Lender, designed to
protect the Borrower from fluctuations in interest rates (the "Interest Rate
Agreement") will be secured by a statutory first lien on all equity that the
Borrower may now own or hereafter acquire or be allocated in Lender. In
addition, except as otherwise provided in a Promissory Note or in a closing
instruction letter signed by the parties (an "Instruction Letter"), the
Borrower's obligations hereunder and under each Promissory Note will be:
(a)secured by a first priority lien (subject only to exceptions approved in
writing by Lender) on all real and


1

--------------------------------------------------------------------------------

SOUTH DAKOTA SOYBEAN PROCESSORS, LLC
Volga, South Dakota
Agreement No. 18462590SLA


personal property of the Borrower, whether now existing or hereafter acquired.
The Borrower agrees to take such steps, including, without limitation, the
execution and recordation or filing, as applicable, of mortgages, deeds of
trust, security agreements, intercreditor or parity agreements, pledge
agreements, control agreements, financing statements, and amendments to any of
the foregoing, and such other instruments and documents as Lender may require to
enable Lender to obtain, perfect, and maintain a lien on such property, and the
payment of any applicable mortgage recording, documentary stamp, or intangible
taxes; and
(b)guaranteed by an unsecured or secured, limited or continuing guarantee of
payment, in form and substance and from such parties as may be required by
Lender from time to time. If Lender requires such guarantee(s) to be secured by
a lien on the real and/or personal property of a guarantor (a "Guarantor"),
Borrower will cause each Guarantor to take such steps, including, without
limitation, the execution and recordation or filing, as applicable, of
mortgages, deeds of trust, security agreements, pledge agreements, control
agreements, financing statements, and amendments to any of the foregoing, and
such other instruments and documents as Lender may require to enable Lender to
obtain, perfect, and maintain a lien on such property, and the payment of any
applicable mortgage recording, documentary stamp, or intangible taxes.
(c)In addition, the Borrower agrees, as may be required by Lender from time to
time, to provide to Lender ALTA lender's policies of title insurance in face
amounts and from title companies acceptable to Lender insuring the lien under
any mortgage or deed of trust granted by the Borrower or any Guarantor to
Lender. The Borrower agrees to pay the cost of such title policies, together
with such endorsements as may be reasonably requested by Lender.
2.4.Payments Generally. The Borrower's obligation to repay each loan will be
evidenced by a Promissory Note. Lender will maintain a record of all loans, the
interest accrued thereon, and all payments made with respect thereto, and such
record will, absent proof of manifest error, be conclusive evidence of the
outstanding principal and interest on the loans. Payments under each Promissory
Note will be made by wire transfer of immediately available funds, by check, or
by automated clearing house (ACH) or other similar cash handling processes as
specified by separate agreement between the Borrower and Lender. Wire transfers
will be made to ABA No. 307088754 for advice to and credit of "CoBANK" (or to
such other account as Lender may direct by notice). The Borrower will give
Lender telephonic notice no later than 12:00 p.m. Denver, Colorado time on the
day the Borrower intends to pay by wire of such intent, and funds received after
3:00 p.m. Denver, Colorado time will be credited on the next Business Day.
Checks will be mailed to CoBANK, Department 167, Denver, Colorado 80291-0167 (or
to such other place as Lender may direct by notice). Credit for payment by check
will not be given until the later of the next Business Day after receipt of the
check or the day on which Lender receives immediately available funds. If any
installment of principal or interest is due on a date that is not a Business
Day, then such installment will be due and payable on the next Business Day.
2.5.Broken Funding Surcharge. Notwithstanding the terms of any Promissory Note
giving the Borrower the right to repay any loan prior to the date it would
otherwise be due and payable, the Borrower agrees to provide three Business
Days' prior written notice for any prepayment of a fixed rate balance and to pay
to Lender a broken funding surcharge in the amount set forth below in the event
the Borrower: (a) repays any fixed rate balance prior to the last day of its
fixed rate period (whether such payment is made voluntarily, as a result of an
acceleration, or otherwise); (b) converts any fixed rate balance to another
fixed rate or to a variable rate prior to the last day of the fixed rate period
applicable to such balance; or (c) fails to borrow any fixed rate balance on the
date scheduled therefor. The surcharge will be in an amount equal to the greater
of (I) the present value of any funding losses imputed by Lender to have been
incurred as a result of such payment, conversion or failure or (2) $300.00.
Notwithstanding the foregoing, in the event any fixed rate balance is repaid as
a result of the Borrower refinancing the loan with another lender or by other
means, then in lieu of the foregoing, the Borrower will pay to Lender a
surcharge in an amount sufficient (on a present value basis) to enable Lender to
maintain the yield it would have earned during the fixed rate period on the
amount repaid. Any surcharge will be determined and calculated in accordance
with methodology established by Lender, a copy of which will be made available
upon request. Notwithstanding the foregoing, in the event of a conflict between
the provisions of this section and of the broken funding charge section of a
forward fix agreement between Lender and the Borrower, the provisions of the
forward fix agreement will control.
2.6.Taxes; Change in Law. Any payment by the Borrower to Lender will be made net
of any taxes (other than income and similar taxes imposed on or measured by
Lender's overall net income). If any change in any law, rule, regulation, code,
ordinance, order or the like to which the Borrower is subject, including,
without limitation, all laws relating to environmental protection, and taxes
(collectively, "Laws"), increases the cost of making or maintaining any loan (or
any associated commitment to lend), or reduces the amount received or receivable
by Lender hereunder then,


2

--------------------------------------------------------------------------------

SOUTH DAKOTA SOYBEAN PROCESSORS, LLC
Volga, South Dakota
Agreement No. 18462590SLA


upon request, the Borrower will pay to Lender such additional amount as will
compensate Lender for such additional costs incurred or reduction suffered.
ARTICLE 3    Conditions Precedent.
3.1.Conditions to Initial Promissory Note. Lender's obligation to extend credit
under the initial Promissory Note hereunder is subject to the condition
precedent that Lender receive, in form and substance satisfactory to Lender,
each of the following:
(a)This Agreement. A duly executed copy of this Agreement, the other Loan
Documents (as defined below), the Instruction Letter accompanying this
Agreement, and all instruments and documents contemplated hereby and thereby.
(b)Banking Service Agreements. A duly completed and executed copy of any banking
service agreement, including any agreement relating to the provision by Lender
of cash management services, required by Lender from time to time. Lender will
be entitled to rely on (and will incur no liability to the Borrower in acting
on) any request or direction furnished in accordance with the terms thereof.
3.2.Conditions to Each Promissory Note. Lender's obligations to extend credit
under each Promissory Note hereunder, including the initial Promissory Note, is
subject to the condition precedent that Lender receive, in form and substance
satisfactory to Lender, each of the following:
(a)Promissory Note. A duly executed copy of the Promissory Note and all
instruments and documents contemplated by the Promissory Note.
(b)Instruction Letter. Any and all items or requirements detailed in an
Instruction Letter.
(c)Evidence of Perfection. Such evidence as Lender may require that it has duly
perfected liens as required under this Agreement.
(d)Evidence of Authority. Such certified board resolutions, certificates of
incumbency, and other evidence that Lender may require that the Promissory Note,
all instruments and documents executed in connection therewith, and, in the case
of the initial Promissory Note hereto, this Agreement, the other Loan Documents
(as· defined below) and all instruments and documents executed in connection
herewith and therewith, including any security documents, have been duly
authorized and executed.
(e)Fees and Other Charges. Any fees or other charges provided for herein, in the
Promissory Note or in any invoice provided by Lender.
(f)Insurance. Such evidence as Lender may require that the Borrower is in
compliance with Section 5.4 below.
3.3.Conditions to Each Loan. Lender's obligation under each Promissory Note to
make any loan to the Borrower thereunder is subject to the condition that no
"Event of Default" (as defined in Section 8.1 below) or event that, with the
giving of notice and/or the passage of time and/or the occurrence of any other
condition, would ripen into an Event of Default (a "Potential Default") will
have occurred and be continuing or would be caused by the making of such loan.
ARTICLE 4     Representations and Warranties. The execution by the Borrower of
this Agreement and each Promissory Note hereunder, or any renewal or extension
by Lender of any Promissory Note hereunder, will constitute a representation and
warranty by the Borrower that:
4.1.Instruction Letter; Loan Documents. Each representation and warranty and all
information set forth in any Instruction Letter and/or any of the Loan Documents
(as defined below) and/or any other document submitted in connection with, or to
induce Lender to enter into, such Promissory Note is correct in all material
respects as of the date of such Promissory Note.


3

--------------------------------------------------------------------------------

SOUTH DAKOTA SOYBEAN PROCESSORS, LLC
Volga, South Dakota
Agreement No. 18462590SLA


4.2.Compliance; Legal Proceedings. Each Loan Party (as defined below) and its
Subsidiaries (as defined below) and all property owned or leased or proposed to
be acquired with the proceeds of any Promissory Note hereunder by each Loan
Party and/or its Subsidiaries and all of its/their operations are in compliance
with all applicable Laws and the terms of the Loan Documents and no Event of
Default or Potential Default exists or is continuing. In addition, there are no
pending legal, arbitration, or governmental actions or proceedings to which any
Loan Patty or any Subsidiary is a party or to which any of its or any
Subsidiaries' property is subject which, if adversely determined, might have a
material adverse effect on the financial condition, operations, properties,
profits, or business of any Loan Party or any Subsidiary, and to the best of
each Loan Party's knowledge, no such actions or proceedings are threatened or
contemplated. "Loan Party" means the Borrower and any Guarantor.
4.3.Organization; Good Standing. Each Loan Party (a) is duly organized, validly
existing and in good standing under the Laws of its jurisdiction of
organization, (b) has the lawful power to own or lease its properties and to
engage in the business it conducts or proposes to conduct, and (c) is duly
qualified and in good standing in each jurisdiction where the property owned or
leased by it or the nature of the business transacted by it makes such
qualification necessary.
4.4.Binding Agreement. The Loan Documents constitute legal, valid, and binding
obligations of each Loan Party that are enforceable in accordance with their
terms.
4.5.Conflicting Agreements. Neither this Agreement nor any Promissory Note,
Interest Rate Agreement, or other instrument or document securing or otherwise
relating hereto or to any Promissory Note (each a "Loan Document" and
collectively, at any time, the "Loan Documents") conflicts with, or constitutes
(with or without the giving of notice and/or the passage of time and/or the
occurrence of any other condition) a default under, any other agreement to which
the Borrower is a party or by which it or any of its property may be bound or
affected, and does not conflict with any provision of its bylaws, articles of
incorporation or other organizational documents.
4.6.Consents and Approvals. No consent, permission, authorization, order or
license of any governmental authority or of any party to any agreement to which
each Loan Party is a party or by which it or any of its property may be bound or
affected, is necessary in connection with the project, acquisition or other
activity being financed by such Promissory Note, or the execution, delivery,
performance or enforcement of any Loan Document, except as have been obtained
and are in full force and effect.
4.7.Budgets; Full Disclosure. All budgets, projections, feasibility studies, and
other documentation submitted by the Borrower or its Affiliates (as defined
below) to Lender in connection with, or to induce Lender to enter into, such
Promissory Note are based upon assumptions that are reasonable and realistic,
and as of the date of such Promissory Note, no fact has come to light, and no
event has occurred, that would cause any assumption made therein to not be
reasonable or realistic. No Loan Document or other certificate, statement,
agreement, or document furnished to Lender in connection with this Agreement or
any other Loan Document (a) contains any untrue statement of a material fact, or
(b) fails to state a material fact necessary in order to make the statements
contained herein or therein, in light of the circumstances under which they were
made, not misleading. The Borrower is not aware of any Material Adverse Change
that has not been disclosed in writing to Lender. "Affiliate" means any
individual, sole proprietorship, partnership, limited liability company, joint
venture, trust, unincorporated organization , association, corporation,
institution, public benefit corporation, firm, joint stock company, estate,
entity or governmental agency, (1) that directly or indirectly controls, is
controlled by, or is under common control with the Borrower, (2) that
beneficially owns or holds 5% or more of any class of the voting or other equity
interests of the Borrower, or (3) 5% or more of any class of voting interests or
other equity interests of which is beneficially owned or held, directly or
indirectly, by the Borrower. A "Material Adverse Change" means any material
adverse change, as reasonably determined by Lender, in the condition, financial
or otherwise, operations, business, liabilities (actual or contingent) or
properties of a Loan Party or Subsidiary or in its ability to perform its
obligations hereunder, under any security instrument or document, or under any
other Loan Document.
4.8.Accurate Financial Information. Each submission of financial information or
documents relating to a Loan Party will constitute a representation and warranty
by the Loan Party that such information and documents (a) are true and accurate
in all material respects, (b) do not fail to state a material fact necessary in
order to make the statements contained therein, in light of the circumstances
under which they were made, not misleading, and (c) have been reviewed by a
Principal Financial Officer of the Borrower or, as applicable, the relevant Loan
Party. As used herein, the term "Principal Financial Officer" means an officer
of the applicable Loan Party responsible for overseeing


4

--------------------------------------------------------------------------------

SOUTH DAKOTA SOYBEAN PROCESSORS, LLC
Volga, South Dakota
Agreement No. 18462590SLA


the financial activities of the Loan Party.
4.9.ERISA. The Borrower and its Subsidiaries are in compliance in all material
respects with the applicable provisions of the Employee Retirement Income
Security Act of 1974, and the regulations and published interpretations
thereunder from time to time ("ERISA").
4.10.Margin Stock. No Loan Party is engaged or intends to engage principally, or
as one of its important activities, in the business of extending credit for the
purpose, immediately, incidentally or ultimately, of purchasing or carrying
margin stock (within the meaning of Regulation U, T or X as promulgated by the
Board of Governors of the Federal Reserve System of the United States of America
(the "Board")). No part of the proceeds of any loan made by Lender to the
Borrower has been or will be used, immediately, incidentally or ultimately, to
purchase or carry any margin stock or to extend credit to others for the purpose
of purchasing or carrying any margin stock or in any way that is inconsistent
with the provisions of the regulations of the Board. No Loan Party or any
Subsidiary of any Loan Party holds or intends to hold margin stock in such
amounts that more than 25% of the reasonable value of the assets of any Loan
Party or Subsidiary of any Loan Party are or will be represented by margin
stock.
ARTICLE 5    Affirmative Covenants. Unless otherwise agreed to in writing by
Lender, while this Agreement is in effect, the Borrower agrees to, and with
respect to Sections 5.3, 5.4, 5.5, and 5.8, agrees to cause each subsidiary, if
any, listed on SCHEDULE 5.0 attached hereto (singularly a "Subsidiary", and
collectively the "Subsidiaries") to:
5.1.Reports and Notices. Furnish to Lender:
(a)Annual Financial Statements. As soon as available, but in no event more than
90 days after the end of each fiscal year of the Borrower occurring during the
term hereof, annual consolidated and consolidating financial statements of the
Borrower and its consolidated Subsidiaries, prepared in accordance with the
Accounting Standards. Such financial statements will: (1) be audited by
independent certified public accountants selected by the Borrower and acceptable
to Lender; (2) be accompanied by a report of such accountants containing an
opinion thereon acceptable to Lender; (3) be prepared in reasonable detail and
in comparative form; and (4) include a balance sheet, a statement of income, a
statement of retained earnings, a statement of cash flows, and all notes and
schedules relating thereto.
(b)Interim Financial Statements. As soon as available, but in no event more than
30 clays after the end of each month, a consolidated balance sheet of the
Borrower and its consolidated Subsidiaries, as of the end of such month, a
consolidated statement of income for the Borrower and its consolidated
Subsidiaries, for such period and for the period year to date, and such other
interim statements as Lender may specifically request, all prepared in
reasonable detail and in comparative form in accordance with the Accounting
Standards; and, if required by written notice from Lender, certified by a
Principal Financial Officer of the Borrower.
(c)Notice of Default. Promptly after becoming aware thereof, notice of the
occurrence of an Event of Default or a Potential Default, including, without
limitation, any error in the Borrower's financial information previously
provided to Lender and the occurrence of any breach, default, event of default
or event that, with the giving of notice and/or the passage of time and/or the
occurrence of any other condition, would become a breach, default or event of
default under any loan agreement, indenture, mortgage, or other credit or
security agreement or instrument to which a Loan Party is a party or by which it
or any of its property may be bound or affected.
(d)Notice of Litigation, Environmental Matters, Etc. Promptly after becoming
aware thereof, notice of: (I) the commencement of any action, suit or proceeding
before any court, arbitrator or governmental department, commission, board,
bureau, agency, or instrumentality having jurisdiction over the Borrower or any
Subsidiary, that, if adversely decided, could have a material adverse effect on
the condition, financial or otherwise, operations, properties or business of the
Borrower or any Subsidiary; (2) the receipt of any notice, indictment, pleading
or other communication alleging a condition that may require the Borrower or any
Subsidiary to undertake or to contribute to a clean-up or other response under
any environmental Law, or that seeks penalties, damages, injunctive relief,
criminal sanctions or other relief as a result of an alleged violation of any
such Law, or that claims personal injury or property damage as a result of
environmental factors or conditions; and (3) any matter that could have a
material adverse effect on the Borrower, including any decision of any
regulatory authority or commission.
(e)Notice of Certain Events. (I) Notice at least 30 days prior thereto, of any
change in the Borrower's name or corporate structure; (2) notice at least 30
days prior thereto, of any change in the Borrower's organizational


5

--------------------------------------------------------------------------------

SOUTH DAKOTA SOYBEAN PROCESSORS, LLC
Volga, South Dakota
Agreement No. 18462590SLA


documents, which changes must be approved in writing by Lender in its reasonable
discretion; (3) notice at least 30 days prior thereto, of any change in the
principal place of business of the Borrower or the office where its records
concerning its accounts are kept; and (4) as soon as available after any changes
thereto, copies of the Borrower's organizational documents or membership and
marketing agreements (or similar documents), in each case certified by the
Borrower's Secretary or equivalent officer acceptable to Lender.
(f)Compliance Certificates. Together with each set of financial statements
furnished to Lender pursuant to Section 5.1(a) and Section 5.1(b) above, as
applicable, a certificate of a Principal Financial Officer of the Borrower, in
form and content acceptable to Lender: (1) certifying that no Event of Default
or Potential Default occurred during the period covered by such statement(s) or,
if an Event of Default or Potential Default occurred, a description thereof and
of all actions taken or to be taken to remedy same; and (2) setting forth
calculations showing compliance with the financial covenants set forth in
Article 7 below.
5.2.Instruction Letter. Comply with any and all requirements detailed in an
Instruction Letter.
5.3.Corporate Existence, Etc. Preserve and keep in full force and effect its
existence and good standing in the jurisdiction of its incorporation or
formation, qualify and remain qualified to transact business in all
jurisdictions where such qualification is required, and obtain and maintain all
licenses, certificates, permits, authorizations, approvals, and the like that
are material to the conduct of its business or required by any Law.
5.4.Insurance. Maintain insurance with reputable and financially sound insurance
companies or associations, including self-insurance to the extent customary,
acceptable to Lender in such amounts and covering such risks as are usually
carried by companies engaged in the same or similar business and similarly
situated, and make such increases in the type or amount of coverage as Lender
may reasonably request. All such policies insuring any collateral for the
Borrower's obligations to Lender will have additional insured, mortgagee and
lender's loss payee clauses or endorsements, as applicable, in form and
substance satisfactory to Lender. At Lender's request, the Borrower agrees to
deliver to Lender such proof of compliance with this section as Lender may
require.
5.5.Property Maintenance. Maintain in good repair, working order and condition
(ordinary wear and tear excepted) in accordance with the general practice of
other businesses of similar character and size, all of those prope1ties useful
or necessary to its business, and make all alterations, replacements, and
improvements thereto as may from time to time be necessary in order to ensure
that its properties remain in good working order and condition. The Borrower
agrees that at Lender's request, which request may not be made more than once a
year, the Borrower will furnish to Lender a report on the condition of the
Borrower's property.
5.6.Inspection. Permit Lender or its agents, upon reasonable notice and during
normal business hours or at such other times as the parties may agree, to
inspect and visit any of its properties, examine and make excerpts from its
books and records, and to discuss its business affairs, finances and accounts
with its officers, directors, employees, and independent certified public
accountants and to conduct reviews of any collateral. Without limiting the
foregoing, the Borrower will permit Lender, through an employee of Lender or
through an independent third party contracted by Lender, to conduct on an annual
basis a review of the collateral covered by any security instruments or
documents provided to Lender pursuant to this Agreement. The Borrower further
agrees to pay to Lender a collateral inspection fee designated by Lender and
reimburse Lender all reasonable costs and expenses incurred by Lender in
connection with such collateral inspection reviews performed by Lender employees
or its agents.
5.7.Books and Records. Maintain and keep proper books and records of account in
which full, true and correct entries of all its dealings, business and financial
affairs will be made in accordance with the Accounting Standards.
5.8.Compliance With Laws. Comply in all material respects with all Laws and any
patron or member investment program applicable to the Borrower. In addition, the
Borrower agrees to cause all persons occupying or present on any of its
properties, and to cause each Subsidiary to cause all persons occupying or
present on any of its properties, to comply in all material respects with all
Laws relating to such properties.
5.9.Further Assurances and Other Information. From time to time and at its
expense, execute and deliver such documents and do such other acts and things as
Lender in its sole discretion may deem necessary or advisable from time to time
in order to more fully carry out the provisions and purpose of the Loan
Documents, including delivery of such other information regarding the condition
or operations, financial or otherwise, of a Loan Party or


6

--------------------------------------------------------------------------------

SOUTH DAKOTA SOYBEAN PROCESSORS, LLC
Volga, South Dakota
Agreement No. 18462590SLA


Subsidiary as Lender may from time to time reasonably request, including, but
not limited to, copies of all pleadings, notices and communications referred to
in Section 5.1(d) above.
5.10.Capital. Maintain its status as an entity eligible to borrow from Lender
and acquire equity in Lender in such amounts and at such times as Lender may
from time to time require in accordance with its Bylaws and Capital Plan (as
each may be amended from time to time), except that the maximum amount of equity
that the Borrower may be required to purchase in connection with a loan may not
exceed the maximum amount permitted by the Bylaws at the time the Promissory
Note relating to such loan is entered into or such loan is renewed or refinanced
by Lender. The rights and obligations of the parties with respect to such equity
and any patronage or other distributions made by Lender will be governed by
Lender's Bylaws and Capital Plan (as each may be amended from time to time).
5.11.Delivery of Original Loan Documents. If executed copies of any Loan
Documents are delivered to Lender as provided in Article 3 above, immediately
deliver to Lender the original executed versions of such Loan Documents.
5.12.Indemnity for Taxes. At all times indemnify and hold and save Lender
harmless from and against any and all actions or causes of action, claims,
demands, liabilities, loss, damage or expense of whatsoever kind and nature
incurred by Lender as a result of the non-payment of any documentary stamp tax,
intangible tax, interest or penalties associated therewith or any other local,
state or federal assessment required to be paid, but not paid in conjunction
with the indebtedness evidenced by the Loan Documents. The Borrower agrees to
pay to Lender, its successors and assigns, all sums of money requested by Lender
hereunder within ten days of such request, which Lender will or may advance, pay
or cause to be paid, or become liable to pay, on account of or in connection
with failure to pay as required by the regulations of the governmental authority
so imposing said payment. Lender will be entitled to charge for any and all
disbursements made by it in good faith, under the reasonable belief that it or
the Borrower is or was liable for the amount so assessed. Any default by the
Borrower in making any payments required under this covenant will constitute a
payment Event of Default under the Loan Documents and Lender may, at its option,
declare the entire amount of principal plus accrued interest thereon due and
payable without notice or demand.
5.13.ERISA. The Borrower and its Subsidiaries, for so long as this Agreement
remains outstanding, will remain in compliance in all material respects with the
applicable provisions of ERISA, the failure to comply with which has or may have
a material adverse effect on the Borrower.
ARTICLE 6    Negative Covenants. Unless otherwise agreed to in writing by
Lender, while this Agreement is in effect, the Borrower will not and will not
permit its Subsidiaries to:
6.1.Other Indebtedness. Create, incur, assume or allow to exist, directly or
indirectly, any indebtedness or liability for borrowed money (including trade or
bankers' acceptances), letters of credit, or for the deferred purchase price of
property or services (including leases that should be capitalized on the books
of the lessee in accordance with the Accounting Standards), except for:
(a)debt to Lender.
(b)accounts payable to trade creditors incurred in the ordinary course of
business.
(c)current operating liabilities (other than for borrowed money) incurred in the
ordinary course of business.
(d)capitalized leases with Farm Credit Leasing Services Corporation.
(e)indebtedness of the Borrower under its member or patron investment program,
provided, however, that such indebtedness is expressly stated to be subordinate
in right of payment to all obligations of the Borrower to Lender.
(f)unsecured debt of the Borrower to the State of South Dakota (through
Brookings County Regional Railroad Authority) in an amount not to exceed
$965,000.00, but no extensions, renewals, or refinancings thereof on terms and
conditions satisfactory to Lender.
(g)debt of the Borrower to other lenders or finance companies in an aggregate
amount not to exceed


7

--------------------------------------------------------------------------------

SOUTH DAKOTA SOYBEAN PROCESSORS, LLC
Volga, South Dakota
Agreement No. 18462590SLA


$300,000.00.
6.2.Contingent Liabilities. Assume, guarantee, become liable as a surety,
endorse, contingently agree to purchase, or otherwise be or become liable,
directly or indirectly (including, but not limited to, by means of a maintenance
agreement, an asset or stock purchase agreement, or any other agreement designed
to ensure any creditor against loss), for or on account of the obligation of any
person or entity, except:
(a)by the endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of the Borrower's business.
6.3.Liens. Create, incur, assume, or allow to exist any mortgage, deed of trust,
pledge, lien (including the lien of an attachment, judgment, or execution),
security interest, or other encumbrance of any kind upon any of its property,
real or personal (collectively, "Liens"). The foregoing restrictions will not
apply to:
(a)Liens in favor of Lender.
(b)Liens for taxes, assessments, or governmental charges that are not past due.
(c)Liens and deposits under workers' compensation, unemployment insurance, and
social security Laws.
(d)Liens and deposits to secure the performance of bids, tenders, contracts
(other than contracts for the payment of money), and like obligations arising in
the ordinary course of business as conducted on the date hereof.
(e)Liens imposed by Law in favor of mechanics, materialmen, warehousemen, and
like persons that secure obligations that are not past due.
(f)Easements, rights-of-way, restrictions, and other similar encumbrances which,
in the aggregate, do not materially interfere with the occupation, use, and
enjoyment of the property or assets encumbered thereby in the normal course of
its business or materially impair the value of the property subject thereto.
(g)Liens in favor of Farm Credit Leasing Services Corporation.
(h)Liens in favor of other lenders or finance companies to secure indebtedness
permitted hereunder.
6.4.Transactions with Affiliates. Enter into any transaction with any Affiliate
except in the ordinary course of and pursuant to the reasonable requirements of
its business and upon fair and reasonable terms no less favorable to it than it
would obtain in a comparable arm's-length transaction with a person or entity
that was not an Affiliate.
6.5.Loans and Investments. Make any loan or advance to any person or entity, or
purchase any capital stock, obligations or other securities of, make any capital
contributions to, or otherwise invest in any person or entity, or form or create
any partnerships or joint ventures, except:
(a)trade credit extended in the ordinary course of business.
(b)equity in, or obligation of, Lender.
(c)loans or advances by the Borrower in an aggregate principal amount not to
exceed $2,000,000.00 at any one time outstanding to Prairie AquaTech, LLC which
will be converted to a portion of the $5,000,000 aggregate investment herein.
(d)investments by the Borrower in the stock or other equities of Prairie
AquaTech, LLC, provided that the aggregate amount of all such investments may
not exceed $5,000,000.00 at any one time outstanding, plus future retained
earnings.
(e)investments existing as of the date hereof, plus future retained earnings.
6.6.Dividends and Distributions. Declare or pay any dividends, or make any
distribution of assets to the


8

--------------------------------------------------------------------------------

SOUTH DAKOTA SOYBEAN PROCESSORS, LLC
Volga, South Dakota
Agreement No. 18462590SLA


stockholders, or purchase, redeem, retire or otherwise acquire for value any of
its capital stock, or allocate or otherwise set apart any sum for any of the
foregoing, except that in any fiscal year of the Borrower, the Borrower may pay
dividends in an amount up to 75.00% of its net income for the prior fiscal year,
provided that no Event of Default or Potential Default will have occurred and be
continuing or would result therefrom.
6.7.Mergers, Acquisitions, Etc. Merge or consolidate with any other entity or
acquire all or a material part of the assets of any other person or entity, or
form or create any new Subsidiary, or commence operations under any other name,
organization, or entity, including any joint venture.
6.8.Transfer of Assets. Sell, transfer, lease, or otherwise dispose of any of
its assets, except: (a) in the ordinary course of business; and (b) the sale,
transfer or disposal of any obsolete or worn-out assets that are no longer
necessary or required in the conduct of the Borrower's business.
6.9.Change in Business. Engage in any business activities or operations
substantially different from or unrelated to the Borrower's present business
activities or operations.
6.10.Use of Proceeds. Use the proceeds of any loan made by Lender to the
Borrower, whether directly or indirectly, and whether immediately, incidentally
or ultimately, to purchase or carry margin stock (within the meaning of
Regulation U of the Board) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose.
6.11.Operating Leases. Create, incur, assume, or permit to exist any obligation
as lessee under operating leases for the rental or hire of any real or personal
property except:
(a)railroad leases.
(b)leases with Farm Credit Leasing Services Corporation.
(c)leases of soybean oil storage tank space with aggregate annual payments not
to exceed $400,000.
(d)railcar leases (including railcar leases from Farm Credit Leasing Services
Corporation with no restrictions) provided, however, that no new railcar leases,
or renewals thereof, may exceed an initial or extended term of ten years in
duration and must be on te1ms and conditions acceptable to Lender.
(e)other leases, excluding those allowed above, which do not in the aggregate
require the Borrower or any Subsidiary to make scheduled payments to the lessors
in any fiscal year of the Borrower in excess of $400,000.00.
ARTICLE 7    Financial Covenants. Unless otherwise agreed to in writing by
Lender, while this Agreement is in effect:
7.1.Working Capital. The Borrower will have at the end of each period as set
forth below an excess of consolidated current assets over consolidated current
liabilities of not less than the amount shown next to such period set forth
below, except that in determining consolidated current assets, any amount
available under any revolving term promissory note hereunder (less the amount
that would be considered a current liability if fully advanced) may be included
(all as determined in accordance with the Accounting Standards).
Period
 
Working Capital
fiscal year of the Borrower
 
$
12,500,000.00


for each other period for which financial statements are required to be
furnished pursuant to this Agreement
 
$
10,000,000.00



7.2.Debt Service Coverage Ratio. The Borrower will have at the end of each
fiscal year of the Borrower a Debt Service Coverage Ratio (as defined below) for
such year of not less than 1.20 to 1.00. For purposes hereof, "Debt Service
Coverage Ratio" means: (a) consolidated net income (after taxes), plus
depreciation and amortization, minus non-cash patronage income, minus
extraordinary gains (plus losses), minus gain (plus loss) on asset sale;


9

--------------------------------------------------------------------------------

SOUTH DAKOTA SOYBEAN PROCESSORS, LLC
Volga, South Dakota
Agreement No. 18462590SLA


divided by (b) $2,500,000.00 (all as determined in accordance with the
Accounting Standards).
ARTICLE 8    Default.
8.1.Each of the following will constitute an "Event of Default" hereunder:
(a)Payment Default. The Borrower should fail to make any payment to Lender when
clue.
(b)Representations and Warranties. Any representation, warranty, certification
or statement of fact made at any time by the Borrower, herein or in any other
Loan Document, or in any certificate, other instrument or statement furnished to
Lender by or on behalf of the Borrower, will have been false or misleading in
any material respect as of the time it was made or furnished.
(c)Covenants. The Borrower will default in the observance or performance of any
covenant set forth in Article 5 (other than Sections 5. l (c), 5.l(cl), 5.l(e)(
l), and 5.l(e)(2) above), and such default continues for 30 days after written
notice thereof will have been delivered to the Borrower by Lender.
(d)Other Covenants and Agreements. The Borrower will default in the observance
or performance of Sections 5.1(c), 5.1(d), 5.1(e)(1), and 5.1(e)(2) or any other
covenant or agreement contained herein or in any other Loan Document or will use
the proceeds of any loan for any unauthorized purpose.
(e)Cross Default. Any Loan Party should, after any applicable grace period,
breach or be in default under the terms of any other Loan Document (including,
without limitation, any security instrument or document) or any other agreement
between any Loan Patty and Lender, or between any Loan Party and any Affiliate
of Lender, including without limitation Farm Credit Leasing Services
Corporation.
(f)Other Indebtedness. Any Loan Patty or Subsidiary should fail to pay when due
any indebtedness to any other person or entity for borrowed money or any
long-term obligation for the deferred purchase price of property (including any
capitalized lease), or any other event occurs that, under any agreement or
instrument relating to such indebtedness or obligation, has the effect of
accelerating or permitting the acceleration of such indebtedness or obligation,
whether or not such indebtedness or obligation is actually accelerated or the
right to accelerate is conditioned on the giving of notice, the passage of time,
or otherwise.
(g)Judgments.    A judgment, decree, or order for the payment of money will have
been rendered against any Loan Party and either: (1) enforcement proceedings
will have been commenced; (2) a Lien prohibited by this Agreement, any security
instrument, or any other Loan Document, will have been obtained; or (3) such
judgment, decree, or order will continue unsatisfied and in effect for a period
of 30 consecutive days without being vacated, discharged, satisfied, bonded, or
stayed pending appeal.
(h)Loan Document Unenforceable. Any of the Loan Documents ceases to be a legal,
valid, and binding agreement enforceable against any Loan Party or is in any way
terminated (except in accordance with its terms) or becomes or is declared
ineffective or inoperative.
(i)Revocation of Guaranty. Any guaranty, suretyship, subordination agreement,
maintenance agreement, or other agreement furnished in connection with the
Borrower's obligations hereunder and under any Promissory Note will, at any
time, cease to be in full force and effect, or will be revoked or declared null
and void, or the validity thereof will be contested by the Guarantor, surety or
other maker thereof, or the Guarantor will deny any further liability or
obligations thereunder, or will fail to perform its obligations thereunder, or
any representation or warranty set forth therein will be breached, or the
Guarantor will breach or be in default under the terms of any other agreement
with Lender (including any loan agreement or security agreement), or a default
set forth in sections (f) through (h) will occur with respect to the Guarantor.
(j)Insolvency, Etc. Any Loan Party or Subsidiary will: (1) become insolvent or
will generally not, or will be unable to, or will admit in writing its inability
to, pay its debts as they become due; or (2) suspend its business operations or
a material part thereof or make an assignment for the benefit of creditors; or
(3) apply for, consent to, or acquiesce in the appointment of a trustee,
receiver, or other custodian for it or any of its property·, or (4) have
commenced against it any action or proceeding for the appointment of a trustee,
receiver, or other custodian and such action or


10

--------------------------------------------------------------------------------

SOUTH DAKOTA SOYBEAN PROCESSORS, LLC
Volga, South Dakota
Agreement No. 18462590SLA


proceeding is not dismissed within 30 days of the date thereof, or a trustee,
receiver, or other custodian is appointed for all or any part of its property;
or (5) receive notice from any regulatory or governmental authority to the
effect that such authority intends to replace the management of any Loan Patty
or assume control over any Loan Party or Subsidiary; or (6) commence or have
commenced against it any proceeding under any bankruptcy, reorganization,
arrangement, readjustment of debt, dissolution, or liquidation law of any
jurisdiction.
(k)Material Adverse Change. Any Material Adverse Change occurs, as reasonably
determined by Lender.
8.2.Remedies. Upon the occurrence and during the continuance of an Event of
Default or Potential Default, Lender will have no obligation to extend or
continue to extend credit to the Borrower and may discontinue doing so at any
time without prior notice or other limitation. In addition, upon the occurrence
and during the continuance of any Event of Default, Lender may, upon notice to
the Borrower:
(a)Termination and Acceleration. Terminate any commitment and declare the unpaid
principal balance of the loans, all accrued interest thereon, and all other
amounts payable under this Agreement, each Promissory Note, and all other Loan
Documents to be immediately due and payable. Upon such a declaration, the unpaid
principal balance of the loans and all such other amounts will become
immediately due and payable, without protest, presentment, demand, or further
notice of any kind, all of which are hereby expressly waived by the Borrower.
(b)Enforcement. Proceed to protect, exercise, and enforce such rights and
remedies as may be provided by this Agreement, any security instrument or
document, any other Loan Document, or under Law. Each and every one of such
rights and remedies will be cumulative and may be exercised from time to time,
and no failure on the part of Lender to exercise, and no delay in exercising,
any right or remedy will operate as a waiver thereof, and no single or partial
exercise of any right or remedy will preclude any future or other exercise
thereof, or the exercise of any other 1ight. Without limiting the foregoing,
Lender may hold and/or set off and apply against the Borrower's obligations to
Lender the proceeds of any equity in Lender, any cash collateral held by Lender,
or any balances held by Lender for the Borrower's account (whether or not such
balances are then due).
(c)Application of Funds. Lender may apply all payments received by it to the
Borrower's obligations to Lender in such order and manner as Lender may elect in
its sole discretion:
In addition to the rights and remedies set forth above and notwithstanding any
Promissory Note: (1) upon the occurrence and during the continuance of an Event
of Default, at Lender's option in each instance, the entire indebtedness
outstanding hereunder and under each Promissory Note will bear interest from the
date of such Event of Default until such Event of Default will have been waived
or cured in a manner satisfactory to Lender at 4.00% per annum in excess of the
rate(s) of interest that would otherwise be in effect on that loan under the
terms of the applicable Promissory Note; and (2) after the maturity of any loan
(whether as a result of acceleration or otherwise), the unpaid principal balance
of such loan (including without limitation, principal, interest, fees and
expenses) will automatically bear interest at 4.00% per annum in excess of the
rate(s) of interest that would otherwise be in effect on that loan under the
terms of the Promissory Note. All interest provided for herein will be payable
on demand and will be calculated on the basis of a year consisting of 360 days.
ARTICLE 9    Miscellaneous.
9.1Amendments; Waivers; Etc. No amendment, modification, or waiver of any
provision of this Agreement or the other Loan Documents, and no consent to any
departure by the Borrower herefrom or therefrom, will be effective unless
approved by Lender and contained in a writing signed by or on behalf of Lender,
and then such waiver or consent will be effective only in the specific instance
and for the specific purpose for which given. In the event this Agreement is
amended or restated, each such amendment or restatement will be applicable to
all Promissory Notes hereto.
ARTICLE 10    Expenses; Indemnification; Damage Waiver.
10.1.Costs and Expenses. To the extent allowed by Law, the Borrower agrees to
pay all reasonable out-of-pocket costs and expenses (including the fees and
expenses of counsel retained or employed by Lender) incurred by Lender and any
participants of Lender in connection with the origination, administration,
collection and enforcement


11

--------------------------------------------------------------------------------

SOUTH DAKOTA SOYBEAN PROCESSORS, LLC
Volga, South Dakota
Agreement No. 18462590SLA


of this Agreement and the other Loan Documents, including, without limitation,
all costs and expenses incurred in obtaining, perfecting, maintaining,
determining the priority of, and releasing any security for the Borrower's
obligations to Lender, and any stamp, intangible, transfer or like tax incurred
in connection with this Agreement or any other Loan Document or the recording
hereof or thereof.
10.2.Indemnification. The Borrower indemnifies Lender, its Affiliates and its
and their respective officers, directors, employees, agents and advisors (each
an "Indemnitee") against, and holds each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including fees and
expenses of employed or retained counsel) incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Borrower arising out of or
as a result of (a) the execution or delivery of any Loan Document, the
pe1formance or nonperformance by the Borrower of its obligations under any Loan
Document or the consummation of the transactions contemplated thereby, including
the use of the proceeds therefrom, (b) breach of representations, warranties or
covenants of the Borrower under any Loan Document, or (c) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, including any such items or losses relating to or arising under
environmental Laws or pertaining to environmental matters, regardless whether
any Indemnitee is a party thereto; provided that such indemnity will not, as to
an Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Indemnitee.
10.3.Waiver of Consequential Damages. To the fullest extent permitted by
applicable Law, the Borrower will not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages arising out of, in connection with, or as a
result of, any Loan Document, the transactions contemplated thereby or the use
of the proceeds thereof.
10.4.Notices. All notices hereunder will be in writing and will be deemed to
have been duly given when addressed to the party intended to receive the same at
the address of such party set forth below (or such other address either party
may specify by like notice), (a) upon delivery if personally delivered to a
party at such address, (b) three days after the same is deposited in the United
States mail as first class, certified mail, return receipt requested, postage
paid, (c) one business day after the same has been deposited with Federal
Express or another nationally recognized overnight courier service if designated
for next-day delivery, and (d) upon delivery if sent by facsimile or electronic
mail with confirmation of delivery of the same:
If to Lender, as follows:
 
If to the Borrower, as follows:
 
 
 
For general correspondence purposes:
 
South Dakota Soybean Processors, LLC
P.O. Box 5110
 
Box 500
Denver, Colorado 80217-5110
 
Volga, South Dakota 57071
 
 
 
For direct delivery purposes, when desired:
 
100 Caspian Avenue
6340 S. Fiddlers Green Circle
 
Volga, South Dakota 57071
Greenwood Village, Colorado 80111-1914
 
 
 
 
Attention: CEO
Attention: Credit Information Services
 
Fax No.: (605) 627-5869
Fax No.: (303) 224-6101
 
 

10.5.Effectiveness and Severability. This Agreement will continue in effect
until: (a) all indebtedness and obligations of the Borrower under this Agreement
and the other Loan Documents have been paid or satisfied; (b) Lender has no
commitment to extend credit to or for the account of the Borrower under any
Promissory Note; and (c) either party sends written notice to the other patty
terminating this Agreement. Any provision of this Agreement or any other Loan
Document that is prohibited or unenforceable in any jurisdiction will be
ineffective to the extent of such prohibition or unenforceable without
invalidating the remaining provisions hereof or thereof.
10.6.Successors and Assigns.


12

--------------------------------------------------------------------------------

SOUTH DAKOTA SOYBEAN PROCESSORS, LLC
Volga, South Dakota
Agreement No. 18462590SLA


(a)Successors and Assigns Generally. This Agreement and the other Loan Documents
will be binding upon and inure to the benefit of the Borrower and Lender and
their respective successors and assigns, except that the Borrower may not assign
or transfer its rights or obligations under this Agreement or the other Loan
Documents without the prior written consent of Lender.
(b)Participations, Etc. From time to time, Lender may sell to one or more banks,
financial institutions, or other lenders a participation in one or more of the
loans or other extensions of credit made pursuant to this Agreement. However, no
such participation will relieve Lender of any commitment made to the Borrower
hereunder. In connection with the foregoing, Lender may disclose information
concerning the Borrower and its subsidiaries, if any, to any participant or
prospective participant, provided that such participant or prospective
participant agrees to keep such information confidential. Patronage
distributions in the event of a sale of a participation interest will be
governed by Lender's Bylaws and Capital Plan (as each may be amended from time
to time). A sale of a participation interest may include certain voting rights
of the participants regarding the loans hereunder (including without limitation
the administration, servicing, and enforcement thereof). Lender agrees to give
written notification to the Borrower of any sale of a participation interest.
10.7.Integration; Other Types of Credit; Counterparts.
(a)Integration. The Loan Documents are intended by the patties to be a complete
and final expression of their agreement. Each Promissory Note will be deemed to
incorporate all of the terms and conditions of this Agreement as if fully set
forth therein. Without limiting the foregoing, any capitalized term utilized in
any Promissory Note (or in any amendment to this Agreement or Promissory Note)
and not otherwise defined in the Promissory Note (or amendment) will have the
meaning set forth herein or, if applicable, in the Accounting Standards. In the
event the Accounting Standards are changed after the date hereof, then all such
changes will be applicable hereto, unless Lender otherwise specifies in writing.
(b)Other Types of Credit. From time to time, Lender may issue letters of credit
or extend other types of credit to or for the account of the Borrower. In the
event the parties desire to do so under the terms of this Agreement, then the
agreement of the patties with respect thereto may be set forth in a Promissory
Note and this Agreement will be applicable thereto.
(c)Counterparts. This Agreement, each Promissory Note and any other Loan
Document may be executed in counterparts, each of which will constitute an
original, but all of which when taken together will constitute a single
contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic means will be as effective as
delivery of a manually executed counterpart of this Agreement.
10.8.Applicable Law; Submission to Jurisdiction; Service of Process; Waiver of
Venue; Waiver of Jury Trial.
(a)Applicable Law. Without giving effect to the principles of conflict of laws
and except to the extent governed by federal law, the Laws of the State of
Colorado, without reference to choice of law doctrine, will govern this
Agreement, each Promissory Note and any other Loan Document for which Colorado
is specified as the applicable Jaw, and all disputes and matters between the
parties to this Agreement, including all disputes and matters whatsoever arising
under, in connection with or incident to the lending and/or leasing or other
business relationship between the parties, and the rights and obligations of the
parties to this Agreement or any other Loan Document by and between the parties
for which Colorado is specified as the applicable law.
(b)Submission to Jurisdiction; Service of Process. The Borrower hereby
irrevocably consents to the nonexclusive jurisdiction of any state or federal
court in Denver, Colorado, and consents that Lender may effect any service of
process in the manner and at the Borrower's address set forth herein for
providing notice or demand; provided that nothing contained in this Agreement
will prevent Lender from bringing any action, enforcing any award or judgment or
exercising any rights against the Borrower individually, against any collateral
or against any property of the Borrower within any other county, state or other
foreign or domestic jurisdiction.
(c)Waiver of Venue. The Borrower acknowledges and agrees that the venue provided
above is the most convenient forum for the Borrower and Lender. The Borrower
waives any objection to venue and any objection based on a more convenient forum
in any action instituted under this Agreement.


13

--------------------------------------------------------------------------------

SOUTH DAKOTA SOYBEAN PROCESSORS, LLC
Volga, South Dakota
Agreement No. 18462590SLA


(d)Waiver of Jury Trial. The Borrower and Lender each hereby irrevocably waives
any right it may have to a trial by jury in connection with any action directly
or indirectly arising out of or relating to this Agreement or any other Loan
Document. Each party hereto (I) certifies that no representative, administrative
agent or attorney of any other person has represented, expressly or otherwise,
that such other person would not, in the event of litigation, seek to enforce
the foregoing waiver and (2) acknowledges that it and the other parties hereto
have been induced to enter into this Agreement and other Loan Documents by,
among other things, the mutual waivers and certifications in this section.
10.9.USA Patriot Act Notice. Lender hereby notifies the Borrower that pursuant
to the requirements of the USA Patriot Act, it is required to obtain, verify,
and record information that identifies the Borrower in accordance with the USA
Patriot Act. The Borrower covenants and agrees it will not, and agrees to cause
each of its subsidiaries not to, at any time, directly or indirectly be (a) a
person with whom Lender is restricted from doing business under any
Anti-Terrorism Law, (b) engaged in any business involved in making or receiving
any contribution of funds, goods or services to or for the benefit of such a
person or in any transaction that evades or avoids, or has the purpose of
evading or avoiding, the prohibitions set forth in any Anti-Terrorism Law, or
(c) otherwise in violation of any Anti-Terrorism Law (the Borrower will and will
cause each of its subsidiaries to provide to Lender any ce1iifications or
information that Lender requests to confirm compliance by the Borrower and its
subsidiaries with any Anti-Terrorism Law). "Anti-Terrorism Law" means any Law
relating to terrorism or money laundering, including Executive Order No. 13224,
the USA Patriot Act, the Laws comprising or implementing the Bank Secrecy Act,
and the Laws administered by the United States Treasury Department's Office of
Foreign Asset Control, as any of the foregoing Laws may from time to time be
amended, renewed, extended, or replaced.


14

--------------------------------------------------------------------------------

SOUTH DAKOTA SOYBEAN PROCESSORS, LLC
Volga, South Dakota
Agreement No. 18462590SLA




SIGNATURE PAGE FOLLOWS


15

--------------------------------------------------------------------------------

SOUTH DAKOTA SOYBEAN PROCESSORS, LLC
Volga, South Dakota
Agreement No. 18462590SLA




SIGNATURE PAGE TO CREDIT AGREEMENT
IN WITNESS WHEREOF, the parties hereto, by their duly authorized officers, have
executed this Agreement.
 
COBANK, ACB
 
By:
/s/ Kelli Cholas
 
Name:
Kelli Cholas
 
Title:
Assistant Corporate Secretary
 
 
 
 
 
 
 
SOUTH DAKOTA SOYBEAN PROCESSORS, LLC
 
By:
/s/ Mark Hyde
 
Name:
Mark Hyde
 
Title:
CFO



16

--------------------------------------------------------------------------------

SOUTH DAKOTA SOYBEAN PROCESSORS, LLC
Volga, South Dakota
Agreement No. 18462590SLA




SCHEDULE 5.0 - Subsidiaries
Agreement No. 18462590SLA
None.


17